Dear Mr. Lewis,
The Attorney General has received your request for an official opinion asking, in effect:
 Do the provisions of 74 O.S. 841.4 or 74 O.S. 841.5 (1984) prohibit the Department of Wildlife Conservation from purchasing real property from an individual employed as a professor at an Oklahoma institution of higher education?
 I.
The statutory provisions referred to in your question are a part of the Oklahoma Personnel Act. The provisions of 74 O.S. 841.4 (1984) set forth acts prohibited to state employees. Subsection 4 of that provision prohibits state employees from making certain sales to the State, providing:
"No state employee shall:
* * *
    "4. Sell, offer to sell, or cause to be sold, either as an individual or through any business enterprise in which he holds a substantial financial interest, goods or services to any state agency or to any business entity licensed by or regulated by the state agency, except as provided in paragraph 3 of Section 26 of this act." 74 O.S. 841.4(4) (1984). (Emphasis added).
As can be seen by the express language of subsection 4, quoted above, the prohibition of selling to state agencies applies to the sale of goodsor services only. Accordingly, we conclude that the provisions of 74O.S. 841.4 (1984), do not prohibit the Department of Wildlife Conservation from purchasing real property from an employee of a state institution of higher learning.
 II.
The provisions of 74 O.S. 841.5 (1984) set forth various acts which state agencies are prohibited from doing, providing:
"No state agency shall:
    "1. Enter into any contract with an employee of the agency, or with a business in which an employee holds a substantial financial interest, unless the contract is made after public notice by the agency and compliance with competitive bidding procedures. This paragraph shall not apply to a contract of employment with the state;
    "2. Enter into a contract with or make any ruling or take any action in favor of any person or business which is represented before such agency by a former state employee who, while a state employee, participated substantially in the particular matter before the agency; or
    "3. Purchase any real property from any employee of said state agency or from any person who within eighteen (18) months prior to such purchase held such position with the state government, unless the property is acquired either by condemnation proceedings or the price to be paid for such property is approved in writing by the appointing authority of the agency acquiring such property and by the Governor." 74 O.S. 841.5 (1984)
The plain language of the statute does not prohibit an agency from purchasing real property from an employee of another agency. Rather, such prohibition is limited to purchases from employees of the purchasing agency or from any person employed with such agency within 18 months prior to the purchase of real property. Accordingly, we conclude that the provisions of 74 O.S. 841.5 (1984) do not prohibit the Department of Wildlife Conservation from purchasing real property from an employee of an Oklahoma institution of higher education.
It is, therefore, the official opinion of the Attorney General thatneither the provisions of 74 O.S. 841.4 (1984) nor 74 O.S. 841.5 (1984)prohibits the Department of Wildlife Conservation from purchasing realproperty from an employee of an Oklahoma institution of higher education.
MICHAEL C. TURPEN, ATTORNEY GENERAL OF OKLAHOMA
NEAL LEADER, ASSISTANT ATTORNEY GENERAL CHIEF, CIVIL DIVISION